UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6185


GBEKE MICHAEL AWALA,

                Petitioner - Appellant,

          v.

IMMIGRATION JUDGE; ATTORNEY GENERAL,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-03442-WDQ)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gbeke Michael Awala, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gbeke Michael Awala, a federal prisoner, appeals the

district     court’s      order    dismissing    without    prejudice      his   28

U.S.C. § 2241 (2006) petition.               We have reviewed the record and

find   no    reversible     error.       Accordingly,      we   affirm    for    the

reasons     stated   by   the     district    court.    Awala    v.    Immigration

Judge, No. 1:09-cv-03442-WDQ (D. Md. Jan. 7, 2010).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the   materials     before    the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2